Citation Nr: 0427873	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cervical spondylosis 
with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
cervical spondylosis with radiculopathy.  

In December 2003, the Board remanded the claim to schedule a 
hearing.  In an 
April 2004 statement, the veteran indicated that he did not 
want a hearing.  The case has now been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  Cervical spondylosis with radiculopathy was not manifest 
during service and neither arthritis nor an organic disease 
of the nervous system was manifest within one year of 
separation from service.

2.  Cervical spine pathology is not attributable to service.


CONCLUSION OF LAW

Cervical spondylosis with radiculopathy was not incurred in 
or aggravated by service, nor can arthritis or an organic 
disease of the nervous system be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a February 2001 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement," the RO 
stated that to establish entitlement to service connection, 
the evidence must show an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.  The RO 
stated that it would obtain the veteran's service medical 
records and other military service records if necessary.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, the private treatment records, and VA examination 
reports.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for cervical 
spondylosis with radiculopathy.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003).  Service connection for arthritis or an 
organic disease of the nervous system may be granted if 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that although the veteran served in a time of 
war, he does not allege that cervical spondylosis with 
radiculopathy began in combat, and, therefore, 38 U.S.C.A. 
§ 1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application.

The veteran was diagnosed with cervical spondylosis with 
radiculopathy bilateral in a July 2000 VA peripheral nerves 
examination report.  The veteran asserts that the problem he 
has with his neck was due to the fact that everytime he put 
on a parachute in service, he could not stand up straight, 
and that when he wore his back pack he was never comfortable.  
In a July 2000 VA joints examination report, the veteran 
reported that he was in over 27 parachute jumps in service, 
and because of his height he had considerable difficulty with 
the parachute harnesses and found that he was frequently 
unable to stand erect.  In that examination report, he 
reported that he began having discomfort in the neck in the 
early 1970's.

The Board notes that upon induction, a report of medical 
history dated in December 1967 noted that the veteran had 
back aches in the dorsal region after sitting for a long 
time, apparently due to a car accident in 1963.  In a 
December 1967 report of medical examination, however, 
clinical evaluation of the neck and spine were normal.  A 
June 1968 service medical record did note that the veteran 
complained of neck pain.  However, this problem appears to 
have been acute, as there is no further mention of a neck 
problem in the service medical records, and in the March 1970 
separation examination report, clinical evaluations of the 
neck and spine were normal.  Further, in a March 1970 
separation report of medical history, the veteran checked a 
box indicating that he did not have nor ever had recurrent 
back pain.

The two VA examination reports in July 2000, for peripheral 
nerves and joints, report the veteran's service history but 
do not link it to the veteran's cervical spondylosis with 
radiculopathy.  A bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Further, the 
opinions of the two private physicians documented in the 
claims file constitute negative evidence, as described below.  

In an orthopedic evaluation dated in November 1996, Dr. C. 
diagnosed the veteran with acute cervical strain and opined 
that the injury was related to a work-related accident, which 
occurred in September 1996.  In that accident, the veteran 
was injured when boxes fell on him.  When listing the 
veteran's medical history, Dr. C. noted previous non-work-
related injuries, which did not include the veteran's period 
of service.  

In an April 1997 comprehensive report, Dr. S., an orthopedic 
specialist, diagnosed the veteran with acute cervical strain 
superimposed on severe cervical spondylosis/spinal cord 
stenosis, with radicular symptoms on both arms.  Dr. S. 
stated that within a reasonable medical certainty, the 
veteran's injury was directly related to the industrial 
injury of September 1996.

Thus there are two competent opinions of record clearly 
linking the veteran's current cervical spondylosis with 
radiculopathy to a September 1996 injury.  The two VA 
examinations in July 2000 do not provide an opinion as to 
etiology.  Although the veteran asserts that his current 
cervical spondylosis with radiculopathy is linked to service, 
he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  Whether his cervical spondylosis with radiculopathy 
is related to parachute jumping in service or any other event 
in service is a matter of medical etiology.  Further, there 
is no continuity of symptomatology.  Although the veteran 
asserted that this neck pain began in and continued in the 
early 1970's, this is not supported by the evidence of 
record.  The complaint of neck pain in service was acute, and 
there is only one record of it, in June 1968, and his 
separation examination and report of medical history indicate 
that his neck and spine were normal.  After discharge, the 
earliest indication that the veteran suffered from a cervical 
spine disability was a January 1996 x-ray report, indicating 
severe degenerative changes of the mid-cervical spine.  

At this time, the Board is presented with the veteran's 
recent statements, made in support of a claim for monetary 
benefits, that he has had cervical trouble since service.  
However, the separation examination was normal, there is no 
evidence of treatment for cervical pathology in proximity to 
separation (or within decades of separation), medical 
professionals have attributed the cervical diagnosis to a 
remote postservice event, and when the veteran sought 
treatment in the 1990's, he reported a recent onset rather 
than an in-service onset.  The Board finds that the assertion 
of continuity of symptomatology is unsupported and not 
credible.  The Board is fully aware that a private January 
1996 radiographic report predates the report of a September 
1996 injury.  However, there remains no competent or reliable 
evidence linking chronic disease to service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for cervical spondylosis with radiculopathy, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for cervical spondylosis 
with radiculopathy is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



